Case 0:19-cv-61153-RAR Document 97 Entered on FLSD Docket 07/26/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-CV-61153-RUIZ/STRAUSS


  DRONE NERDS FRANCHISING, LLC,

         Plaintiff,
  v.

  KRISS CHILDRESS, et al.,

         Defendants.
                                                /

  KRISS CHILDRESS,

         Counter-Plaintiff,
  v.

  DRONE NERDS FRANCHISING, LLC,

         Counter-Defendant.
                                                /

          ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
                   PROCEEDINGS SUPPLEMENTARY (DE 94)

         THIS CAUSE comes before me upon the Motion to Permit Counter-Plaintiff/Judgment

  Creditor Kriss Childress [(“Judgment Creditor’s”)] to Initiate Proceedings Supplementary

  (“Motion”) (DE 94). The District Court has referred the Motion to me to take all action as required

  by law pursuant to 28 U.S.C. section 636(b)(1)(A) and the Magistrate Judge Rules of the Local

  Rules of the Southern District of Florida. (DE 96). I have reviewed the Motion and the record

  and am otherwise duly advised. No response has been filed. For the reasons stated herein, the

  Motion is GRANTED IN PART AND DENIED IN PART.
Case 0:19-cv-61153-RAR Document 97 Entered on FLSD Docket 07/26/2021 Page 2 of 5




         On May 19, 2020, this Court entered a Final Default Judgment stating, in relevant part, that

  the Judgment Creditor “shall recover from Drone Nerds [Franchising, LLC (“Judgment Debtor”)]

  the sum of $455,752,22, for which let execution issue.” (DE 82). On November 9, 2020, this

  Court entered a Final Judgment for Attorney’s Fees stating, in relevant part, that Judgment Creditor

  “shall recover from [Judgment Debtor] his reasonable attorneys’ fees in the amount of $20,947.50,

  for which let execution issue.” (DE 90). On June 25, 2021, Judgment Creditor filed the instant

  Motion pursuant to Fed. R. Civ. P. 69 and Fla. Stat. § 56.29(1) asserting the Judgment Creditor

  has been left without an ability to collect “due to the fact that [Judgment Debtor] has no assets and

  is merely a shell.” (DE 94 at 3). Judgment Creditor also asserts that it “is entitled to proceed

  supplementary because [Drone Nerds, Inc. (“DNI”)] is the alter ego of [Judgment Debtor] and

  should be treated as the same entity as the [Judgment Debtor].” (DE 94 at 6). The Motion requests

  that the Court issue an Order as follows:

             (a) Permitting [Judgment Creditor] to initiate Proceedings Supplementary
                 pursuant to Fla. Stat. § 56.29,

             (b) Deem the Impleader Complaint attached hereto as filed, and

             (c) Award [Judgment Creditor] its reasonable attorneys’ fees and costs for
                 these proceedings pursuant to Fla. Stat. § 56.29(11) and § 57.115, and

             (d) For such other and further relief as this Court deems just and proper.

  (DE 94 at 3-4, 12).

         “Under Fed. R. Civ. P. 69, state law concerning supplementary proceedings to enforce a

  judgment will govern to the extent that it is not preempted by federal law.” Gen. Trading Inc. v.

  Yale Materials Handling Corp., 119 F.3d 1485, 1496 (11th Cir. 1997) (internal quotation marks

  and citations omitted). “[S]ection 56.29, Florida Statutes, provides the practice and procedure for

  proceedings supplementary.” Pronman v. Styles, No. 12-80674-CIV, 2016 WL 8609959, at *5



                                              Page 2 of 5
Case 0:19-cv-61153-RAR Document 97 Entered on FLSD Docket 07/26/2021 Page 3 of 5




  (S.D. Fla. Nov. 8, 2016), report and recommendation adopted, No. 12-80674-CIV, 2017 WL

  1173551 (S.D. Fla. Mar. 27, 2017). Entitlement to proceedings supplementary is determined

  pursuant to Fla. Stat. § 56.29(1), which states:

         When any judgment creditor holds an unsatisfied judgment or judgment lien
         obtained under chapter 55 [(governing judgments)], the judgment creditor may file
         a motion and an affidavit so stating, identifying, if applicable, the issuing court, the
         case number, and the unsatisfied amount of the judgment or judgment lien,
         including accrued costs and interest, and stating that the execution is valid and
         outstanding, and thereupon the judgment creditor is entitled to these proceedings
         supplementary to execution.

  Fla. Stat. § 56.29(1). See also W.P. Prods., Inc. v. Tramontina U.S.A., Inc., No. 18-CV-63162,

  2021 WL 1907029, at *1 (S.D. Fla. May 12, 2021).

         In other words, “[t]o initiate proceedings supplementary, section 56.29(1) requires that the

  judgment creditor have an unsatisfied judgment and file an affidavit averring that the judgment is

  valid and outstanding.” Longo v. Associated Limousine Servs., Inc., 236 So. 3d 1115, 1119 (Fla.

  4th DCA 2018). “The same applies when third parties are [to be] impleaded, in which case, the

  affidavit should also list the parties to be impleaded.” Pucci v. May-Wong Chou, No. 3D20-0978,

  2021 WL 1555283, at *1 (Fla. 3rd DCA Apr. 21, 2021), reh’g denied (May 28, 2021). “Given

  that supplementary proceedings are ‘equitable in nature,’ courts tend to interpret such statutes

  liberally to ensure that a judgment creditor receives the most complete relief possible without the

  necessity of initiating a separate action.” Yuetter-Beacham v. Med. Career Inst. of S. Fla., Inc.,

  No. 15-80226-CV, 2016 WL 11547576, at *1 (S.D. Fla. Dec. 2, 2016), report and recommendation

  adopted, No. 9:15-CV-80226, 2016 WL 11547501 (S.D. Fla. Dec. 20, 2016) (internal quotation

  marks and citation omitted).

         Here, Judgment Creditor has submitted an affidavit (DE 94-1) identifying the two

  judgments entered by this Court (DE 82; DE 90) that it holds against Judgment Debtor.

  Additionally, the affiant attests that, after various post-judgment collection efforts, the entire
                                              Page 3 of 5
Case 0:19-cv-61153-RAR Document 97 Entered on FLSD Docket 07/26/2021 Page 4 of 5




  amount of each of the two judgments remains unsatisfied. (DE 94-1 at ¶5). Therefore, affiant

  attests that he is “entitled to Proceedings Supplementary pursuant to Florida Statute § 56.29 [and]

  to implead DNI as an additional party to the[ ] post-judgment collection proceedings to collect

  [his] judgment based on an alter ego theory.” Id. at ¶6. I find that Judgment Creditor has satisfied

  the statutory prerequisites of § 56.29(1) and is, therefore, entitled to the commencement of

  proceedings supplementary. See also Longo, 236 So. 3d at 1119 (“Upon a showing of the statutory

  prerequisites, the court has no discretion to deny the motion.” (citation omitted)).

         Additionally, to hold DNI liable for the judgment pursuant to an alter ego theory, “the

  proper course of action is for [Judgment Creditor] to file and serve an impleader complaint.” SMS

  Fin. J, LLC v. Cast-Crete Corp., No. 818MC00008CEHJSS, 2018 WL 1726434, at *2 (M.D. Fla.

  Apr. 10, 2018) (citing Branch Banking & Tr. Co. v. Hamilton Greens, LLC, No. 16–15186–BB,

  2017 WL 3393352, at *1 (11th Cir. June 6, 2017) (acknowledging judgment creditor’s effort to

  “amend its supplementary complaint against [third parties] . . . to invoke the district court’s general

  diversity jurisdiction under 28 U.S.C. § 1332, rather tha[n] the court’s more limited ancillary

  jurisdiction under Fla. Stat. § 56.29”)). Here, Judgment Creditor includes in his Motion a 312-

  page Impleader Complaint that is one of ten (10) exhibits attached to the 666-page Motion.

  (DE 94-3). Accordingly, for purposes of clarity with respect to the proceedings, Judgment

  Creditor should separately file his complaint.

         Judgment Creditor also requests an award of attorney’s fees; however, an Order to initiate

  proceedings supplementary does not determine any substantive rights. See Longo, 236 So. 3d at

  1118. Thus, while Judgment Creditor may seek fees and costs as part of his complaint, his request

  for a determination on such relief at this stage of the proceedings is premature.

         Accordingly, it is hereby



                                               Page 4 of 5
Case 0:19-cv-61153-RAR Document 97 Entered on FLSD Docket 07/26/2021 Page 5 of 5




        ORDERED and ADJUDGED that the Motion (DE 94) is GRANTED IN PART AND

  DENIED IN PART as follows:

        1. To the extent that Judgment Creditor seeks to commence proceedings supplementary,

           the Motion is GRANTED;

        2. Judgment Creditor’s request to deem the Impleader Complaint attached to the Motion

           as filed is DENIED. Rather, Judgment-Creditor shall separately file his Impleader

           Complaint on or before August 2, 2021; and

        3. Judgment Creditor’s request for an award of attorney’s fees and costs is DENIED

           WITHOUT PREJUDICE. Judgment Creditor may pursue an award of attorney’s

           fees and costs as part of his complaint.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 26th day of July 2021.




                                           Page 5 of 5
